DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 02/14/2020 and 07/16/2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Regarding claim 1, claim limitation “an optical element configured to reflect a portion of said laser beam” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “element” coupled with functional language “configured to reflect a portion of said laser beam” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 1 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
	Paragraph 0041of the specification states: As the optical element 210, a protective glass or the like may be provided.  
	For examination purposes, a/the optical element is construed as a protective glass.

 Regarding claims 1 and 7, claim limitation “an evaluation unit configured to determine an actual diameter of said first sub-beam based on the detected intensity distribution, and to determine an actual focus position of said laser beam from the actual diameter, a laser beam power, and calibration data” in claim 1 and claim limitation “evaluation unit is further configured to determine a target diameter of said first sub-beam based on the laser beam power, a target focus position, and the calibration data” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” coupled with functional language “configured to determine an actual diameter of said first sub-beam based on the detected intensity distribution, and to determine an actual focus position of said laser beam from the actual diameter, a laser beam power, and calibration data” and “configured to determine a target diameter of said first sub-beam based on the laser beam power, a target focus position, and the calibration data” without reciting sufficient structure to achieve the function, and the generic placeholder is not preceded by a structural modifier. In other words “evaluation unit” is a computer programmed to carry out an algorithm, and the disclosed structure is not the general purpose computer, but rather that special purpose computer 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1 and 7 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
	Paragraph 0040 and paragraph 0053 of the specification states: an evaluation unit 240 configured to determine a focus position F of the laser beam 10 based on an actual diameter of 
However, the specification does not provide a disclosure of the computer and algorithm in sufficient detail (e.g., the necessary steps and/or flowcharts) to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including how to program the disclosed computer to perform the claimed function.
For examination purposes, a/the evaluation unit is construed as a generic controller.

	If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  

Regarding claims 1 and 7, the claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. In this case, claim limitation “an evaluation unit configured to determine an actual diameter of said first sub-beam based on the detected intensity distribution, and to determine an actual focus position of said laser beam from the actual diameter, a laser beam power, and calibration data” in claim 1 and claim limitation “evaluation unit is further configured to determine a target diameter of said first sub-beam based on the laser beam power, a target focus position, and the calibration data”, and paragraph 0040 and paragraph 0053 of the specification states: “an evaluation unit 240 configured to determine a focus position F of the laser beam 10 based on an actual diameter of the first sub-beam 12 incident on the spatially resolving sensor 230, a laser beam power and/or calibration data.  Alternatively, the optical device 200 may comprise a plurality of optical elements, each of which couples out at least one sub-beam of the laser beam […] the evaluation unit 240 is further configured to determine a target diameter of the first sub-beam 12 based on the current laser beam power, a target focus position, and calibration data, which may be beam diameters measured as a function of the laser power.  In other words, during the machining process it can be determined how large the diameter of the sub-beam would have to be for a given laser beam power and focus position.  Furthermore, the evaluation unit 240 may be configured to determine a current focus position in real time using the calibration data and acquired or determined current or instantaneous data.  This instantaneous data may include the instantaneous beam diameter determined based on the however, the specification does not provide a disclosure of the computer and algorithm in sufficient detail (e.g., the necessary steps and/or flowcharts) to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including how to program the disclosed computer to perform the claimed function. For more information regarding the written description requirement, see MPEP § 2161.01- § 2163.07(b). In re Donaldson Co., 16 F.3d 1189, 1195, 29 USPQ2d 1845, 1850 (Fed. Cir. 1994) (en banc). For examination purposes, a/the evaluation unit is construed as a generic controller.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  1-11 and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claims 1 and 7, claim(s) recites limitation “an evaluation unit configured to determine an actual diameter of said first sub-beam based on the detected intensity distribution, and to determine an actual focus position of said laser beam from the actual diameter, a laser beam power, and calibration data” in claim 1 and claim limitation “evaluation unit is further configured to determine a target diameter of said first sub-beam based on the laser beam power, a target focus position, and the calibration data”, and paragraph 0040 and paragraph 0053 of the specification states: an evaluation unit 240 configured to determine a focus position F of the laser beam 10 based on an actual diameter of the first sub-beam 12 incident on the spatially resolving sensor 230, a laser beam power and/or calibration data.  Alternatively, the optical device 200 may comprise a plurality of optical elements, each of which couples out at least one sub-beam of the laser beam […] the evaluation unit 240 is further configured to determine a target diameter of the first sub-beam 12 based on the current laser beam power, a target focus position, and calibration data, which may be beam diameters measured as a function of the laser power.  In other words, during the machining process it can be determined how large the diameter of the sub-beam would have to be for a given laser beam power and focus position.  Furthermore, the evaluation unit 240 may be configured to determine a current focus position in real time using the calibration data and acquired or determined current or instantaneous data.  This instantaneous data may include the instantaneous beam diameter determined based on the data of the spatially resolving sensor and instantaneous power data, either obtained by means of a power sensor 220 or provided via an interface.  By comparing the target diameter with the actual diameter or the target focus position with the actual focus position, a control of the focus position may be 
However, as written, one skilled in the art would not be reasonably apprised of the metes and bounds of the claim, and the specification does not provide a disclosure of the computer and algorithm in sufficient detail (e.g., the necessary steps and/or flowcharts) to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including how to program the disclosed computer to perform the claimed function. In other words, the specification must sufficiently disclose an algorithm to transform a general purpose microprocessor to the special purpose computer, but, the specification does not provide a disclosure of the computer and algorithm in sufficient detail (e.g., the necessary steps and/or flowcharts) to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including how to program the disclosed computer to perform the claimed function. 
For examination purposes, a/the evaluation unit is construed as a generic controller.

Claim 2recites the limitation “and/or” is clear whether a transmissive optical element to be claim or a protective glass or both. For the examination’s purposes, the limitation “and/or” is construed as “or”.

Regarding claim 3, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Regarding claim 9, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claims 14 and 15 recite the limitation “the target diameter” in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 14 recites the limitation “and/or” is clear whether the actual focus position is intended to be claim or the target diameter or both. For the examination’s purposes, the limitation “and/or” is construed as “or”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140042133 A1 to Weick (“Weick”), in view of US 5815626 A to Kuba et al. (“Kuba”). 

Regarding claim 1, Weick discloses, a device (see annotated Fig. 1) for determining a focus position (see focal position F) of a laser beam (see laser beam 2) in a laser machining system (see Fig. 1), comprising: 
an optical element (see protective glass 4) configured to reflect a portion of said laser beam for coupling out a first sub-beam (see laser radiation 8a, b) of said laser beam (2);  
a spatially resolving sensor (see spatially resolving detector 6) for detecting an intensity distribution of said first sub-beam (disclosed in para 0041 “the laser radiation 8a, 8b does not strike the focusing lens 7, but instead can be detected by a detector 6 which is arranged adjacent to the laser beam 2”); and 
an evaluation unit (see image evaluation device 9) configured to determine an actual (disclosed in para 0045 “In order to adjust the laser beam focus to a desired focal position, a control device 11 may suitably control the displacement device 12 or 12a in accordance with a signal, which is provided by an image evaluation device 9 which is connected to the detector 6, in such a manner that the size of a respective spot of the laser radiation 8a, 8b on the detector 6 and consequently the focal position F or F' is kept constant”), and to determine an actual focus position of said laser beam from the actual diameter (disclosed in para 0043 “Based on the size or the diameter of the laser radiation 8a, 8b on the detector 6, that is to say, the size of the respective beam spot 8a, 8b, the focal position of the laser beam 2 can be determined since the size of the beam spot is related to the focal position”). 
    PNG
    media_image1.png
    446
    664
    media_image1.png
    Greyscale

 	However, Weick does not explicitly discloses, an evaluation unit configured to determine an actual focus position of said laser beam from a laser beam power, and calibration data.
Nonetheless, Kuba teaches, an evaluation unit (see power sensor 161 in Fig. 14) configured to determine an actual focus position of said laser beam from a laser beam power, and calibration data (disclosed in Col. 24 lines 61-67 “The reflected laser beam by the splitter 14 is transmitted to the power sensor 161.  The output data transmitted from the power sensor 161 is feed back to the optical lens holder 104 in order to adjust and move the positions of the focussing lenses 81 and 82 so that the output power of the laser beam has the maximum value”).
It would have been obvious to one having ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filling date (post AIA ) to modify the evaluation unit of Weick wherein an evaluation unit has a power sensor configured to determine an actual focus position of said laser beam from a laser beam power, and calibration data as taught/suggested by Kuba in order to control the actual focus position such that the output laser of the laser beam has a maximum value as disclosed in Col. 24 lines 61-37 by Kuba. 

Regarding claim 2, Weick discloses, wherein said optical element (4) is a transmissive optical element and/or a protective glass (disclosed in para 0039 “The laser processing head 1 has a transmissive optical element 4 in the form of a protective glass (thin planar plate), which is arranged at a tilting angle .alpha.  with respect to a plane X, Y which extends perpendicularly relative to a beam axis 5 of the laser beam 2 (i.e., in the Z direction)”). 
 
Regarding claim 3, Weick discloses, wherein said optical element (4) is arranged tilted, preferably by 45.degree.  or less, with respect to an optical axis of said laser machining system (disclosed in para 0041 “the tilting angle .alpha.  is approximately 15.degree.  and is generally selected, in accordance with the focal length f of the focusing lens 7 and the distance of the protective glass 4 from the focusing lens 7, to be so large that the laser radiation 8a, 8b which is reflected back is coupled out from the beam path of the laser beam 2.  That is to say, the laser radiation 8a, 8b does not strike the focusing lens 7, but instead can be detected by a detector 6 which is arranged adjacent to the laser beam 2.  Typical values for the tilting angle .alpha.  are between 5.degree.  and 25.degree., advantageous values between 10.degree.  and 20.degree.”). 
 
Regarding claim 4, Kuba teaches, a power sensor (161) configured to measure or determine the laser beam power of said laser beam (disclosed in Col. 24 lines 61-67 “The reflected laser beam by the splitter 14 is transmitted to the power sensor 161.  The output data transmitted from the power sensor 161 is feed back to the optical lens holder 104 in order to adjust and move the positions of the focussing lenses 81 and 82 so that the output power of the laser beam has the maximum value”).
 
Regarding claim 5, Kuba teaches, further comprising a data interface for receiving data relating to the laser beam power of said laser beam (disclosed in Col. 24 lines 61-67 “The reflected laser beam by the splitter 14 is transmitted to the power sensor 161.  The output data transmitted from the power sensor 161 is feed back to the optical lens holder 104 in order to adjust and move the positions of the focussing lenses 81 and 82 so that the output power of the laser beam has the maximum value”).
 
Regarding claim 6, Kuba teaches, wherein the calibration data include beam diameters measured as a function of the laser beam power (disclosed in Col. 24 lines 61-67 “The reflected laser beam by the splitter 14 is transmitted to the power sensor 161.  The output data transmitted from the power sensor 161 is feed back to the optical lens holder 104 in order to adjust and move the positions of the focussing lenses 81 and 82 so that the output power of the laser beam has the maximum value”).
 
Regarding claim 7, Kuba teaches, wherein said evaluation unit is further configured to determine a target diameter of said first sub-beam based on the laser beam power, a target focus position, and the calibration data (disclosed in Col. 24 lines 61-67 “The reflected laser beam by the splitter 14 is transmitted to the power sensor 161.  The output data transmitted from the power sensor 161 is feed back to the optical lens holder 104 in order to adjust and move the positions of the focussing lenses 81 and 82 so that the output power of the laser beam has the maximum value”).
 
Regarding claim 8, Weick discloses, a laser machining system comprising: a laser device for providing a laser beam (disclosed in para 0038 “The laser beam 2 is produced in this instance by a laser, for example, a Nd:YAG laser, and is guided to the laser processing head 1 by additional optical devices (not shown) which are used to guide the laser beam”); a focusing optics (see focusing lens 7) for focusing said laser beam onto a workpiece (see workpiece 3);  and the device according to claim 1. 
 
Regarding claim 9, Weick discloses, wherein said evaluation unit (9) is configured to compare the actual diameter of said first sub-beam with a target diameter, and said laser machining system is configured to adjust the focus position for focus position control based on the comparison by adjusting at least one optical element (7) of said laser machining system, in particular said (disclosed in para 0045 “In order to adjust the laser beam focus to a desired focal position, a control device 11 may suitably control the displacement device 12 or 12a in accordance with a signal, which is provided by an image evaluation device 9 which is connected to the detector 6, in such a manner that the size of a respective spot of the laser radiation 8a, 8b on the detector 6 and consequently the focal position F or F' is kept constant.  In this manner, undesirable changes of the focal position owing to a thermal load of the optical elements of the laser processing head 1, such as, for example, the focusing lens 7, can be compensated”). 
 
Regarding claim 10, Weick discloses, wherein said optical element (4) of said device is arranged downstream of said focusing optics (7) in a beam path of said laser machining system (see Fig. 1). 
 
Regarding claim 11, Kuba teaches, wherein said laser machining system comprises a laser cutting head or a laser welding head or is a laser cutting head or a laser welding head (disclosed in Col. 27 lines 10-15 “so that the optical transmission device 1500 of the embodiment 15 may be applicable to various types processing such as welding, cutting and the like”). 
 
Regarding claim 12, Weick discloses, method for determining a focus position of a laser beam in a laser machining system (see Fig. 1), comprising: 
coupling out a back reflection (8a, b) of an optical element (4) arranged in a beam path of said laser beam (2);  
detecting a spatially resolved intensity distribution of said back reflection (disclosed in para 0041 “the laser radiation 8a, 8b does not strike the focusing lens 7, but instead can be detected by a detector 6 which is arranged adjacent to the laser beam 2”);  
determining an actual diameter of said back reflection from the detected intensity distribution (disclosed in para 0045 “In order to adjust the laser beam focus to a desired focal position, a control device 11 may suitably control the displacement device 12 or 12a in accordance with a signal, which is provided by an image evaluation device 9 which is connected to the detector 6, in such a manner that the size of a respective spot of the laser radiation 8a, 8b on the detector 6 and consequently the focal position F or F' is kept constant”); and 
determining an actual focus position of said laser beam based on the actual diameter of said back reflection (disclosed in para 0043 “Based on the size or the diameter of the laser radiation 8a, 8b on the detector 6, that is to say, the size of the respective beam spot 8a, 8b, the focal position of the laser beam 2 can be determined since the size of the beam spot is related to the focal position”).
 However, Weick does not explicitly discloses, determining an actual focus position of said laser beam from a laser beam power, and calibration data.
	Nonetheless, Kuba teaches, an evaluation unit (see power sensor 161 in Fig. 14) configured to determine an actual focus position of said laser beam from a laser beam power, and calibration data (disclosed in Col. 24 lines 61-67 “The reflected laser beam by the splitter 14 is transmitted to the power sensor 161.  The output data transmitted from the power sensor 161 is feed back to the optical lens holder 104 in order to adjust and move the positions of the focussing lenses 81 and 82 so that the output power of the laser beam has the maximum value”).
It would have been obvious to one having ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filling date (post AIA ) to modify the evaluation unit of Weick wherein an evaluation unit has a power sensor configured to 

Regarding claim 13, Kuba teaches, determining a target diameter of the back reflection of said laser beam based on a target focus position, the laser beam power, and the calibration data (disclosed in Col. 24 lines 61-67 “The reflected laser beam by the splitter 14 is transmitted to the power sensor 161.  The output data transmitted from the power sensor 161 is feed back to the optical lens holder 104 in order to adjust and move the positions of the focussing lenses 81 and 82 so that the output power of the laser beam has the maximum value”).

Regarding claim 14, Weick discloses, wherein determining the actual focus position and/or determining the target diameter further comprises extrapolation or interpolation of the calibration data (see Fig. 2a and 2b). 
 
Regarding claim 15, Weick discloses,  further comprising: comparing the actual diameter and the target diameter; and adjusting the focus position based on the comparison(disclosed in para 0045 “In order to adjust the laser beam focus to a desired focal position, a control device 11 may suitably control the displacement device 12 or 12a in accordance with a signal, which is provided by an image evaluation device 9 which is connected to the detector 6, in such a manner that the size of a respective spot of the laser radiation 8a, 8b on the detector 6 and consequently the focal position F or F' is kept constant”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VY T NGUYEN whose telephone number is (571)272-6015.  The examiner can normally be reached on Monday-Friday (10am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on (571) 272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VY T NGUYEN/Examiner, Art Unit 3761     
   

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761